      Case 2:09-cr-00125-WBS Document 324 Filed 12/16/20 Page 1 of 2


1

2

3

4

5

6

7                         UNITED STATES DISTRICT COURT
8                        EASTERN DISTRICT OF CALIFORNIA
9                                 ----oo0oo----
10

11   UNITED STATES OF AMERICA,               No. 2:09-cr-00125 WBS
12                Plaintiff,

13        v.                                 ORDER
14   SARTAJ CHAHAL,

15                Defendant.

16

17                                ----oo0oo----

18             Defendant has filed a motion for compassionate release

19   under 18 U.S.C. § 3582(c)(1)(A)(i).       (Docket No. 308.)

20             The court recognizes that defendant has type 2 diabetes

21   with diabetic neuropathy, was previously diagnosed with

22   hypertension, and is housed at FCI Lompoc, which has had numerous

23   inmates test positive for the coronavirus, including defendant.

24   Nevertheless, defendant is only 51 years old, and it appears that

25   the Bureau of Prisons has been able to sufficiently treat his

26   medical conditions, including his diagnosis of COVID-19,

27   notwithstanding his contention that his diabetes is

28   “uncontrolled.”
                                         1
      Case 2:09-cr-00125-WBS Document 324 Filed 12/16/20 Page 2 of 2


1              The court notes that defendant appears to have suffered
2    no complications from contracting COVID-19 (See Gov’t Ex. 4, at
3    3-4, 11-13 (Docket No. 317-2)), and there is no showing that
4    defendant would receive any better treatment for his other
5    medical conditions on the outside than he is receiving in prison.
6    Overall, defendant has not shown that his medical conditions,
7    along with the COVID-19 pandemic, qualify as extraordinary and
8    compelling reasons for release under 18 U.S.C. § 3582(c)(1)(A)
9    and U.S.S.G. § 1B1.13.     See, e.g., United States v. Williams, No.
10   2:13-cr-383 TLN, 2020 WL 3402439, *2 (E.D. Cal. June 19, 2020)
11   (defendant’s confinement at FCI Lompoc and diagnosis of
12   hypertension along with other medical history and prevalence of
13   COVID-19, was insufficient to show extraordinary circumstances
14   under 18 U.S.C. § 3582(c)(1)(A)).
15             IT IS THEREFORE ORDERED that defendant’s motion for
16   compassionate release (Docket No. 308), be, and the same hereby
17   is, DENIED.
18   Dated:   December 15, 2020
19
20

21

22

23

24

25

26

27

28
                                         2
